 1

 2
                                                                 HON. RICHARD A. JONES
 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     JENI L,                                          Civil No. 2:19-CV-01508-RAJ
 9
              Plaintiff,
10
              vs.                                     ORDER
11
     COMMISSIONER OF SOCIAL
12
     SECURITY,
13
              Defendant.
14
              Based on the stipulation of the parties, it is hereby ORDERED that the above-
15
     captioned case be REVERSED and REMANDED for further administrative proceedings
16
     pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the case will be assigned to
17
     a different administrative law judge (ALJ), who will:
18
        • if warranted, obtain evidence from a medical expert to clarify the nature, severity,
19

20            and effects of the claimant’s impairments;

21      • reevaluate the opinion evidence of record;

22      • reevaluate the claimant’s alleged symptoms;

23      • reassess the claimant’s maximum residual functional capacity;

     Page 1         ORDER - [2:19-CV-01508-RAJ]
 1
        • if warranted by the expanded record, obtain supplemental vocational expert
 2
              evidence to clarify the effect of the assessed limitations on the claimant’s ability to
 3
              perform other work in the national economy;
 4
        • offer the claimant the opportunity for a hearing;
 5

 6      • take any further action needed to complete the administrative record; and

 7      • issue a new decision.

 8            This case is reversed and remanded on the above grounds, and Plaintiff is entitled

 9   to reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant
10
     to 28 U.S.C. § 1920, upon proper request to this Court.
11
              DATED this 4th day of March, 2020.
12

13
                                                         A
                                                         The Honorable Richard A. Jones
14                                                       United States District Judge

15

16

17

18

19

20

21

22

23


     Page 2      ORDER - [2:19-CV-01508-RAJ]
